*278ORDER
PER CURIAM.
The appellant has filed a motion, the exact nature of which is not clear. It alleges that he was convicted of possession of marijuana in cause 325,669 of the 185th Judicial District Court and given a punishment of seven years’ confinement. It further alleges that the court of appeals affirmed his conviction on March 16. (Our records show that the court of appeals’ opinion was delivered on January 14.)
The motion is captioned, “MOTION TO STAY EXECUTION OF MANDATE”; the first sentence asks this court “to stay the issuance of its mandate of affirmance in this cause”; the third and fourth paragraphs allege that the appellant will be harmed if this court does not stay “execution of the mandate”; the last paragraph “prays the court to stay the issuance of the mandate” (emphasis added). Therefore, it is not clear whether the motion is addressed to the mandate of this court or to the mandate of a lower court, and it is not clear whether it seeks a stay of the issuance of the mandate or a stay of the execution of the mandate.
Insofar as the motion is addressed to a mandate of this court, it has no basis. This court has not assumed jurisdiction of this appeal, and no mandate of affirmance has been or will be issued by this court in this cause unless this court takes jurisdiction of the appeal. Therefore, insofar as the motion may be addressed to a mandate of this court, it is dismissed for want of jurisdiction.
Insofar as the motion seeks a stay of the issuance or the execution of the court of appeals’ mandate, it is denied without expressing any opinion as to any motions that the appellant may seek to file in the court of appeals pursuant to Tex.Cr.App.R. 208 or 210(b); also see Tex.Cr.App.R. 4.